REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 5/26/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in a telephone response from J. Peter Fasse on 06/21/2021. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/2021 and 4/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 07/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 07/14/2020 is withdrawn.  Claims 11-12 and 20-28 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20080304127 of Resan et al, US 2011/0242646of Schimpf et al and DE102010018967 of Netz et al.

Regarding Claim 1, Resan teaches a dispersion adjustment unit for electromagnetic radiation having a spectral width, comprising: at least one dispersive element configured and arranged to generate angular dispersion in an angular dispersion region, which is delimited by two interaction regions of the electromagnetic radiation with the at least one dispersive element, wherein, in the angular dispersion region, individual spectral components of the electromagnetic radiation are associated with optical paths that run at an angle to one another; and an optical unit arranged in the angular dispersion region and comprising an optical element transmitting the 

But none of them teaches that wherein after the electromagnetic radiation interacts with the second interaction region, the optical paths of the individual spectral components of the electromagnetic radiation are parallelized, yet remain displaced from one another.


wherein after the electromagnetic radiation interacts with the second interaction region, the optical paths of the individual spectral components of the electromagnetic radiation are parallelized, yet remain displaced from one another,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-28 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872